UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 24, 2011 INTERACTIVE INTELLIGENCE GROUP, INC. (Exact name of registrant as specified in its charter) Indiana (State or other jurisdiction of incorporation) 000-54450 (Commission File Number) 45-1505676 (IRS Employer Identification No.) 7601 Interactive Way Indianapolis, IN 46278 (Address of principal executive offices, including zip code) (317) 872-3000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. The following information shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. OnOctober 24, 2011, Interactive Intelligence Group, Inc. (the "Company") issued a press release describing its results of operations for itsthird quarter endedSeptember 30, 2011. See the Company's press release attached hereto as Exhibit 99.1, which is incorporated by reference into this Item 2.02. Item 9.01Financial Statements and Exhibits. (d)Exhibits: The following item isfurnished as an exhibit to this current report on Form 8-K: Press Release, datedOctober 24, 2011, issued by Interactive Intelligence Group, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Interactive Intelligence Group, Inc. (Registrant) Date:October 24, 2011 By: /s/ Stephen R. Head Stephen R. Head Chief Financial Officer, Senior Vice President of Finance and Administration, Secretary and Treasurer EXHIBIT INDEX Exhibit No. Description Press Release, datedOctober 24, 2011,issued by Interactive Intelligence Group, Inc.
